

116 S836 IS: To amend the Internal Revenue Code of 1986 to clarify the retirement income account rules relating to church-controlled organizations.
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 836IN THE SENATE OF THE UNITED STATESMarch 14, 2019Mr. Roberts (for himself, Mr. Cardin, Mr. Crapo, Ms. Klobuchar, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to clarify the retirement income account rules relating
			 to church-controlled organizations.
	
		1.Clarification of retirement income account rules relating to church-controlled organizations
 (a)In generalSubparagraph (B) of section 403(b)(9) of the Internal Revenue Code of 1986 is amended by inserting (including an employee described in section 414(e)(3)(B)) after employee described in paragraph (1). (b)Effective dateThe amendment made by this section shall apply to years beginning before, on, or after the date of the enactment of this Act.